Citation Nr: 1112551	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a broken tooth.

2.  Entitlement to service connection for degenerative arthritis.

3.  Entitlement to service connection for plantar fasciitis.

4.  Entitlement to service connection for shingles/herpes.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for right foot disability.

8.  Entitlement to service connection for left foot disability.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for right leg disability.

11.  Entitlement to service connection for left leg disability.

12.  Entitlement to a temporary total rating (TTR) for left foot disability based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1986.  He also served in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO denied service connection for depression and disabilities of legs, feet, and knees.  Although the RO has treated that decision as final, the evidence reflects that the Veteran filed what can reasonably be construed as a notice of disagreement (NOD) with the November 2005 decision in November 2006.  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

This appeal to the Board also arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for a broken tooth, degenerative arthritis, plantar fasciitis, and shingles/herpes.  In December 2007, the Veteran filed an NOD.  An SOC was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In September 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In November 2010, the Veteran's representative submitted additional evidence to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board notes that, while the Veteran previously was represented by Vietnam Veterans of America, in May 2009, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

The Board's decision addressing the claims for service connection for a broken tooth and for disabilities of the legs is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the outstanding claims for service connection for a broken tooth and for disabilities of the legs.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issues of service connection for a broken tooth and for disabilities of the legs have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the September 2010 Board hearing, the Veteran indicated that he wished to withdraw from appeal the outstanding claims for service connection for a broken tooth and for disabilities of the legs.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal as to the claims for service connection for a broken tooth and for disabilities of the legs is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

At the outset, the Board notes that none of the Veteran's active duty service treatment records are available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the evidence currently of record does not indicate that the Veteran is a combat veteran.  According to service personnel records, although the Veteran's military occupational specialty was combat engineer, he did not receive any awards or decorations which would indicate that he was actually involved in combat.  Thus, credible supporting evidence that his in-service stressor(s) occurred is required.

The evidence of record indicates that the Veteran's reported in-service stressors consist of (1) learning that a friend was thrown off a train and hit and killed by another train; (2) being ordered to inspect a vehicle that may have contained explosives; (3) seeing a tank detach from a vehicle and crush the vehicle, killing the soldiers inside; (4) being physically assaulted by a restaurant worker at an off-base restaurant; and (5) seeing someone get hit by a car on the Autobahn.  He has also reported several additional stressors that occurred both before service (sexual molestation by a male neighbor at age 7; saw his father kill man; saw his uncle getting shot and dying; witnessed his father's physical abuse of him, his mother, and his brother) and after service (witnessing a good friend get electrocuted at work).

Thus far, the RO has not taken any action to attempt to independently verify any of the reported in-service stressors.  In an October 2010 statement, however, the Veteran's ex-wife corroborated his account that he had been physically assaulted by a restaurant worker during service in Germany.  She indicated that she was present and personally witnessed the attack.  Treatment records from the VA Medical Center (VAMC) in Coatesville, Pennsylvania contain diagnoses of PTSD, with a specific notation in June 2009 that the Veteran had PTSD due to a combination of civilian and military trauma.

Given the statement from the Veteran's ex-wife, the diagnosis of PTSD, and medical records suggesting PTSD can be attributed, at least in part, to in-service stressors, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA mental disorders examination, by an appropriate physician or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination and testing, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The Veteran has indicated that he began receiving treatment at the Coatesville VAMC in 2007 for his knees and feet, for psychiatric disability, and for difficulties associated with shingles, and that he continues to be treated at that facility.  He has also reported having surgery on his left foot at the VAMC in Wilmington, Delaware in April 2009.  The claims file currently includes records from the Coatesville VAMC dated only from May 2009 to October 2009, and no reports from the Wilmington VAMC.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran's knees and feet, for psychiatric disability, and for difficulties associated with shingles, to include any relevant records from the Coatesville VAMC dated prior to May 2009, and after October 2009, and any records pertaining to the Veteran's left foot surgery at the Wilmington VAMC in April 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The Veteran has indicated that he received in-service treatment for shingles in the emergency room (ER) at Fort Riley, Kansas (which was not his normal duty station) in late 1982 or early 1983, and has asked that VA attempt to obtain the records of that treatment directly from the base hospital.  The Veteran has also indicated that he received civilian treatment for difficulties associated with shingles at Fort Jackson, South Carolina, soon after his release from active duty; that he received civilian treatment for his foot and knee problems at Fort Lewis, Washington in 2003; and that he applied for disability benefits from the Social Security Administration based on his multiple psychiatric and physical impairments.  His service records also reflect that he served in the Army National Guard in Washington state (Tacoma) in the late 1980's.  Presently, the claims file does not include any records of treatment from Fort Riley, Fort Jackson, SSA, or the Washington Army National Guard, and the only records of treatment from Fort Lewis are dated in the late 1980's.

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, including copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition, because they may also be pertinent to the matters remaining on appeal, the RO should obtain and associate with the claims file records of the Veteran's reported treatment for shingles at Fort Riley in 1982 or 1983; his reported post-service treatment for shingles at Fort Jackson; his reported treatment for foot and knee problems at Fort Lewis, Washington in 2003; and any relevant records of treatment in the possession of the Washington Army National Guard, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request the Veteran to provide as much additional detail as possible with respect to his claimed in-service PTSD stressors; to identify the facility where he reportedly completed a program at a substance abuse treatment unit (SATU) sometime prior to February 2004 (as noted in a February 2004 VA treatment record); and to identify the facility where he reportedly underwent a second surgery on his left foot.  The letter should also inform the Veteran of the information and evidence necessary to substantiate a claim for secondary service connection, inasmuch as the Veteran has advanced the theory that his left knee disability may be due to his (not yet service-connected) right knee disability.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from all appropriate source(s) a complete copy of any and all service treatment records in the possession of the Washington Army National Guard pertaining to the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request from the base hospital at Fort Riley, Kansas, a complete copy of any records of the Veteran's reported treatment for shingles at Fort Riley in late 1982 or early 1983.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should request from all appropriate source(s) a complete copy of any records of the Veteran's reported post-service treatment for shingles at Fort Jackson, South Carolina.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should request from all appropriate source(s) a complete copy of any records of the Veteran's reported post-service treatment for foot and knee problems at Fort Lewis, Washington, in 2003.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  The RO should obtain from the Coatesville VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's knees and feet, for psychiatric disability, and for difficulties associated with shingles, to include any relevant records dated prior to May 2009, and after October 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

6.  The RO should obtain from the Wilmington VAMC all outstanding pertinent records of evaluation and/or treatment, to include any records pertaining to the left foot surgery performed at that facility in April 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

7.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

8.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should specifically request that the Veteran provide as much additional detail as possible with respect to his claimed in-service PTSD stressors; to identify the facility where he reportedly completed a program at a substance abuse treatment unit sometime prior to February 2004 (as noted in a February 2004 VA treatment record); and to identify the facility where he reportedly underwent a second surgery on his left foot.  The letter should also inform the Veteran of the information and evidence necessary to substantiate a claim for secondary service connection, inasmuch as the Veteran has advanced the theory that his left knee disability may be due to his (not yet service-connected) right knee disability.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

9.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

10.  If the expanded record contains additional information upon which to attempt independent verification of verifiable PTSD stressors, the RO should undertake necessary action to attempt to independently verify the occurrence of the Veteran's alleged stressors, to particularly include contact with the JSRRC (and other appropriate source(s)).  Any additional action necessary for independent verification of these stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

11.  After associating with the claims file all available records and/or responses received from each contacted entity, the RO should prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record, to include his account, corroborated by his ex-wife, that he was physically assaulted by a restaurant worker during service in Germany.  This report is then to be added to the Veteran's claims file.

12.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.  

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor.

If the examiner concludes that the Veteran has psychiatric disabilities other than PTSD, he or she should render an opinion, with respect to each such diagnosed disability, and consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

13.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

14.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

15.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for other examinations, if appropriate), the RO should adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

16.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


